 MATTHEWS CONSTRUCTION COMPANY435We agree with the Union that the changes in the duties and re-sponsibilities of these three employees do not warrant their removalfrom the unit.Matching colors requires only visual acuity, while mix-ing inks to obtain a satisfactory match does not, in our opinion, re-quire the kind of judgment and specialized training which qualifiesone as a technical employee.' In fact, under the circumstances presenthere, we are convinced that their interests and working conditionshave not been changed substantially in the jobs they now have. Otherarguments made by the Employer for their exclusion, namely, thattheir work is creative or that they fulfill a management responsibilityin achieving color matches, are without merit.We, therefore, findthat work of the nature now performed by Schwier, Reynolds, andPeters in the gravure services department is within the certified unit.ORDERIT IS HEREBYORDEREDthat the Union's motion to clarify its certifica-tion in Case No. 9-RA-46 be granted so as to include within the produc-tion and maintenance unit the color matching and ink formulationwork of the gravure services department.8Litton Induatrieaof Maryland,Incorporated,125 NLRB 722.RobertM. Matthews,d/b/aMatthews Construction CompanyandEastern Iowa District Council of Carpenters of the UnitedBrotherhood of Carpenters and Joiners of America.Case No.AO-56.May 2, 1963ADVISORY OPINIONThis is a petition filed on behalf of the Eastern Iowa DistrictCouncil of Carpenters of the United Brotherhood of Carpenters andJoiners of America, herein called the Petitioner, by Ellis Howern,Petitioner's businessagent, for an Advisory Opinion in conformitywith Section 102.98 and 102.99 of the Board's Rules and Regulations,Series 8, asamended. Thereafter, on April 11, 1963, Robert Matthews,d/b/a Matthews Construction Company, herein called the Employeror primary employer, filed a response to petition for Advisory Opinion.In pertinent part, the petition, response, and attachments theretoallege as follows :1.The Petitioner is a party defendant to an injunction proceedingin the Twentieth Judicial District Court of Iowa, Des Moines County,Burlington, Iowa, Docket No. 13761 filed by the Employer seekingto enjoin the Petitioner from picketing the construction site where the142 NLRB No. 53.712-548-64-vol.142-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer was performing carpenter work under contract with NelsonFuneral Home, the general contractor.2. In the district court proceeding, the Employer alleges that thepicketing of the jobsite with a sign respecting wages and working con-ditions constitutes an illegal demand for recognition and a secondaryboycott which has stopped the transportation and delivery of goodsand building materials to the project site by three secondary em-ployers, Fullerton Lumber Company, W. G. Block Company, andWillson Sand and Gravel Company. In addition, the picketing al-legedly prevented other unnamed secondary companies from enteringupon the construction site.3.The Employer is engaged as a general contractor in Burlington,Des Moines County, Iowa, performing residential and commercialconstruction.He performs no construction work outside of Iowa andnone of his employees are union members.4.Contrary to the Petitioner's assertion based upon informationand belief, the Employer has submitted an affidavit stating that duringthe calendar year 1962, according to his books and records, the Em-ployer's purchases from various suppliers of goods and materialswhich did or might have originated outside the State of Iowa wouldnot exceed $50,000.5.Upon information and belief, the Petitioner alleges that Fuller-ton and Block, which are located in Burlington, Iowa, each are multi-state enterprises; and that each purchases goods and services whichoriginated outside of the State of Iowa far in excess of $50,000.TheEmployer admits that these two companies do more than $50,000business in interstate commerce and that during 1962, his totalpurchases from these companies were $15,228.07 and $3,056.15,respectively.6.No findings with respect to the commerce data hereinabove setforth have been made by the district court.7.There is no representation or unfair labor practice proceedingconcerning this labor dispute pending before the Board.On the basis of the above, the Board is of the opinion that:1.The Employer is a general contractor engaged in residential andcommercial construction in Burlington, Iowa.2.The current Board standard for the assertion of jurisdiction overnonretail enterprises within its statutory jurisdiction requires an an-nual minimum of $50,000 inflow or outflow across State lines, director indirect.Siemens Mailing Service,122 NLRB 81, 85.3.During the calendar year 1962, the Employer's purchases ofgoods and materials which did or might have originated from out-side of Iowa would not exceed $50,000.As there is no showing thatthe Employer has a sufficient amount of out-of-State inflow, his JOHNSON READY MIX CO.437operations would not appear to meet theSiemoimstandard for the:assertion of jurisdiction over nonretail enterprises.4.In cases involving secondary activity by a union which may beviolative of Section 8(b) (4) of the Act, where, as here, the primaryemployer's operations do not appear to meet the Board's jurisdic-tional standard, the Board will take into consideration for juris-dictional purposes not only the operations of the primary employerbut also the entire operations of the secondary employers at the loca-tion affected by the alleged conduct involved.'As the Petitioner'spicketing resulted in the stoppage of deliveries to the constructionsite by secondary employers, Fullerton, Block, and Willson, and inthe prevention of other unnamed companies from entering the job,site, the operations of these secondary employers at the site affectedby the picketing may be combined with those of the primary employerand the combined total may be considered in resolving the jurisdic-tional question.However, there is no indication as to the extent towhich the Petitioner's picketing affected the secondary employers'constructon site operations.Under these circumstances, the Boardis unable to make a meaningful jurisdictional determination herein.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations here present, the Board is unable to conclude whether ornot it would assert jurisdiction herein.iWeibelExcavating Company,137 NLRB 1788, and cases cited in footnote 1.Johnson Ready Mix Co.andGeneral Drivers and Helpers UnionLocal No. 554,affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 17-CA-1998.May 2, 1963DECISION AND ORDERUpon charges duly filed by General Drivers and Helpers UnionLocal No. 554, herein called the Union, the General Counsel of theNational Labor Relations Board, by the Regional Director for theSeventeenth Region, issued a complaint dated July 31, 1962, againstJohnson Ready Mix Co., herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (5) and Section 2 (6)and (7) of the National Labor Relations Act as amended. Copies ofthe charges, complaint, and notice of hearing before a Trial Examinerwere duly served upon the Respondent and the Union.142 NLRB No. 50.